DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 4/5/2022 and 6/22/2022 has/have been considered.

Response to Amendment
Amendment filed on 1/7/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the references of Xiao and Bowers, neither singularly or in combination, discloses the newly added feature of,
wherein the operation includes running through a list of protected systems calls.
Examiner respectfully disagrees and would like to assert that due to the broadness of what “protected system calls” pertain to, Examiner interprets said feature to be running a system check on various operations that requires permission. In that light, Bowers does disclose in paragraph [0060]: being able to identify potentially unauthorized permissions to access, read or write operations as potential threats.

Due to the broadness of the claim language, said argued limitations are still disclosed by Xiao et al. in view of Bowers et al., as further shown below. 
Therefore, the claims are still not yet in condition for allowance, and are rejected as shown below.


Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-20, 23, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2019/0394221; hereinafter Xiao) in view of Bowers et al. (US 2017/0147827; hereinafter Bowers).
Regarding claims 1, 10 and 20, Xiao discloses a computer-implemented method of determining whether a mobile device has been compromised, the method comprising:
obtaining file tree structure information for the mobile device, wherein the file tree structure information details at least a portion of a tree-based structure of folders and files in a portion of memory ([0055]: static analysis examines directory structure that includes subdirectories); 
analyzing the file tree structure information to determine that the mobile device has been compromised, has not been compromised, or might be compromised ([0055]: analyzing the application directory structure which includes subdirectories, hence a tree structure layout; [0056]: the examination parses code/library groups into common, uncommon and unrecognized groups, which might have malicious codes added); 
based on determining that the mobile device might be compromised, instructing the mobile device to execute a restricted action ([0057]: the application is then dynamically checked to see whether the application’s capabilities are suspicious or malicious); 
determining that the restricted action occurs on the mobile device and, based on that occurrence, determining that the mobile device has been compromised ([0057]-[0058], [0079]: classifying that the application as malicious; [0040]: furthermore, MDM server keeps track of mobile devices statuses, reporting whether a mobile device is compromised with malicious applications); and
based on the determination that the mobile device has been compromised, taking an action ([0050]: malicious malware determined and blocked).

Xiao discloses all the particulars of the claim, except for the limitation of
in response to determining that the mobile device might be compromised, instructing the mobile device to execute an operation carried out from within a first user profile included in the mobile device with respect to a file or folder associated with a second user profile included in the mobile device that should not be able to be carried out from within the first profile;
However, Bowers does disclose the feature in response to determining that the mobile device might be compromised, instructing the mobile device to execute an operation carried out from within a first user profile included in the mobile device with respect to a file or folder associated with a second user profile included in the mobile device that should not be able to be carried out from within the first profile ([0053]:wherein the integrity module identifies a potential unauthorized access from users that are not recognized by the closed operating system; and [0060]-[0073]: wherein the integrity module on administrator profile is initiated to perform baseline checks to detect malware on a user profile performing compromising operations such as accessing, reading, or writing information previously inaccessible on another profile/closed operating system), wherein the operation includes running through a list of protected system calls ([0060]: being able to identify potentially unauthorized permissions to access, read or write operations as potential threats).
 It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Bower’s baseline checks to identify vulnerability and rectify any malicious inconsistencies with the system.

Regarding claims 2 and 11, Xiao discloses wherein file structure information includes permissions associated with folders and files in the portion of the tree-based structure ([0054], [0065]: permission to the application files).

Regarding claims 3 and 12, Xiao discloses wherein the restricted action includes writing to a restricted portion of memory on the mobile device ([0165]: codes that make unauthorized changes).

Regarding claims 4 and 13, Xiao discloses wherein the restricted action includes copying a file from a restricted portion of memory on the mobile device ([0161]: malicious codes that steal contacts and upload location information).


Regarding claims 6 and 15, Xiao discloses wherein the restricted action includes causing an executable to run ([0165]: codes that make unauthorized changes).

Regarding claims 7 and 16, Xiao discloses wherein instructing the mobile device includes automatically causing input of a command line instruction at the mobile device ([0036]: automatically sending SMS messages).

	Regarding claims 8 and 17, Xiao discloses wherein the obtaining and analyzing are carried out by a remote server in communication with the mobile device ([0036]: malware collects and reports back to remote server).

Regarding claims 9 and 18, Xiao discloses wherein the mobile device includes a reporting agent from which the remote server obtains the file tree structure information and which carries out the instructing of the mobile device ([0045]: analysis can be done remotely at cloud server).

Regarding claim 23 Bowers discloses the computer-implemented method of claim 1, further comprising, in response to determining that the mobile device might be compromised, instructing the mobile device to compare a hash of a set of system libraries with a hash of known system libraries ([0067]-[0068]: comparing subsequent hashes with previous base hashes to determine integrity).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Bower’s baseline checks to identify vulnerability and rectify any malicious inconsistencies with the system.

Regarding claim 26, Bowers discloses the computer-implemented method of claim 1, further comprising, in response to determining that the mobile device might be compromised, instructing the mobile device to investigate system settings to determine whether items have been modified in a way as may be required to gain root access ([0060]-[0061]: being able to identify potentially unauthorized permissions to rooting access, read or write operations as potential threats).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Bower’s baseline checks to identify vulnerability and rectify any malicious inconsistencies with the system.

Regarding claim 27, Bowers discloses the computer-implemented method of claim 26whereint eh instructing the mobile device to investigate system settings to determine whether items have been modified in a way as may be required to gain root access includes determining whether developer options have been changed ([0060]-[0064]: changes to owner/author can be detected).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Bower’s baseline checks to identify vulnerability and rectify any malicious inconsistencies with the system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644